NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  31-MAR-2021
                                                  08:23 AM
                                                  Dkt. 166 MO
                            NO. CAAP-XX-XXXXXXX

                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I

                 STATE OF HAWAI#I, Plaintiff-Appellee,
                                   v.
                     MICHELLE SALVAS, Defendant and
                  CORY SARMIENTO, Defendant-Appellant


         APPEAL FROM THE CIRCUIT COURT OF THE FIFTH CIRCUIT
                      (CR. NO. 5PC-13-1-00442)


                          MEMORANDUM OPINION
     (By:    Ginoza, Chief Judge, Wadsworth and Nakasone, JJ.)

            Defendant-Appellant Cory Sarmiento (Sarmiento) appeals
from the February 8, 2018 judgment of conviction entered by the
Circuit Court of the Fifth Circuit (Circuit Court).1 After a
jury trial, Sarmiento was found guilty of two counts of Promoting
a Dangerous Drug in the Third Degree (Counts 1 and 3) in
violation of Hawaii Revised Statutes (HRS) § 712-1243 (2014),2
two counts of Prohibited Acts Related to Drug Paraphernalia




     1
         The Honorable Randal G.B. Valenciano presided.
     2
         HRS § 712-1243 provides:

                  §712-1243 Promoting a dangerous drug in the third
            degree. (1) A person commits the offense of promoting a
            dangerous drug in the third degree if the person knowingly
            possesses any dangerous drug in any amount.
                  (2) Promoting a dangerous drug in the third degree is
            a class C felony.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


(Counts 2 and 4) in violation of HRS § 329-43.5(a)(2010),3 one
count of Promoting a Detrimental Drug in the Third Degree (Count
5) in violation of HRS § 712-1249 (2014),4 and one count of
Resisting an Order to Stop a Motor Vehicle in the Second Degree
(Count 6) in violation of HRS § 710-1027 (2014 and Supp. 2017).5
Sarmiento was found not guilty of one count of Resisting Arrest
(Count 7), a violation of HRS § 710-1026(1)(a) (2014).
          Sarmiento was sentenced to five years in prison for
Counts 1 and 3, thirty days in jail for Count 5, one year for
Count 6, and various monetary fines, with the sentence of
incarceration for Counts 1 through 5 to be served concurrently
and consecutively to Count 6.
          On appeal, Sarmiento argues the Circuit Court erred in:
(1) denying his May 16, 2014 Motion to Identify Confidential


     3
         HRS § 329-43.5 provides, in relevant part:

                  §329-43.5 Prohibited acts related to drug paraphernalia.
            (a) It is unlawful for any person to use, or to possess with
            intent to use, drug paraphernalia to plant, propagate, cultivate,
            grow, harvest, manufacture, compound, convert, produce, process,
            prepare, test, analyze, pack, repack, store, contain, conceal,
            inject, ingest, inhale, or otherwise introduce into the human body
            a controlled substance in violation of this chapter. Any person
            who violates this section is guilty of a class C felony and upon
            conviction may be imprisoned pursuant to section 706-660 and, if
            appropriate as provided in section 706-641, fined pursuant to
            section 706-640.
     4
         HRS § 712-1249 provides:
                  §712-1249 Promoting a detrimental drug in the third
            degree. (1) A person commits the offense of promoting a
            detrimental drug in the third degree if the person knowingly
            possesses any marijuana or any Schedule V substance in any
            amount.
                  (2) Promoting a detrimental drug in the third degree
            is a petty misdemeanor.
     5
         HRS § 710-1028 provides:
                  §710-1028 Resisting an order to stop a motor vehicle.
            (1) A person commits the offense of resisting an order to
            stop a motor vehicle if the person intentionally fails to
            obey a direction of a law enforcement officer, acting under
            color of the law enforcement officer's official authority,
            to stop the person's vehicle.
                  (2) Resisting an order to stop a motor vehicle is a
            misdemeanor.

                                      2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Informant; (2) denying co-defendant Michelle Salvas's (Salvas)6
March 14, 2016 Motion to Quash Search Warrant and Suppress
Evidence (Motion to Quash), in which Sarmiento had joined; (3)
denying his Motion to Compel Discovery (Motion to Compel);7 (4)
granting the State's First Motions in Limine Items 2, 3, 5, 7,
and 8; (5) granting the State's second motion in limine; (6)
denying Sarmiento's counsel the opportunity to cross-examine
relevant witnesses at evidentiary hearings; (7) denying
Sarmiento's counsel the opportunity to argue at a hearing on
August 4, 2016; and (8) exercising jurisdiction as to counts 1
and 3 because the charging document did not allege constructive
possession and was thus insufficient.
          For the reasons discussed below, we vacate the Judgment
and remand for further proceedings.
I.   Background
     A.   Issuance of Search Warrant
          In the affidavit attached to the search warrant, Kaua#i
County Police Department (KPD) Officer Colin Nesbitt (Officer
Nesbitt) attested to the following:
          In July 2012, he received a tip from a "cooperative
source" that Sarmiento was distributing crystal methamphetamine
from an older model, white four-door sedan with license plate
ending in 524.
          Officer Nesbitt compared the source's description to
KPD records and showed a photo of Sarmiento to the source, who
confirmed it was the same person. Officer Nesbitt and Sergeant
Darren Rose (Sergeant Rose) arranged for the controlled purchase
of crystal methamphetamine from Sarmiento by the cooperative
source. Sometime between July 5 and 9, 2012, they met with the
source at a prearranged location in the Kawaihau District, and

      6
         Co-defendant Salvas was also convicted on certain charges and
appealed her convictions. See State v. Salvas, No. CAAP-XX-XXXXXXX, 2021 WL
276150 (Haw. App. Jan. 27, 2021) (SDO).
      7
         Salvas filed the subject Motion on April 26, 2016, and Sarmiento
filed a joinder in the motion on May 3, 2016.

                                      3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


searched the source's vehicle for illegal narcotics, contraband,
weapons or money and found none.
          Officer Nesbitt recorded serial numbers on money from
the KPD "buy fund" and gave the money to the source. The source
made prior arrangements to meet Sarmiento at a predetermined
location to purchase crystal methamphetamine. The officers
instructed the source to travel along a prearranged route to the
place of the buy, purchase an amount of drugs, and reunite with
the officers at a second meet location. Sergeant Rose and
Officer Nesbitt followed and monitored the source using unmarked
vehicles to ensure that the source did not have contact with
anyone along the route.
          Sarmiento was at the buy location when the source and
the officers arrived and was standing next to the driver's side
of a white, four-door Dodge sedan with the license plate HFM-524.
Sarmiento approached the source's vehicle and met with the
source.
          After a few minutes, the source left the buy location
and traveled directly to the meet location. Sergeant Rose and
Officer Nesbitt followed and monitored the source from the buy
location to the second meet location. At the second meet
location, the source gave Officer Nesbitt a small clear packet
containing a white crystalline substance. The officers searched
the source and the source's vehicle for illegal narcotics,
contraband, weapons or money a second time and found none.
Officer Nesbitt tested the crystalline substance using a field
test, and the sample tested presumptively positive for the
presence of methamphetamine.
          Officer Nesbitt further attested that the source
relayed the details of the controlled buy, including that the
source "met with Sarmiento at his white in color Dodge four door
sedan" and the source handed Sarmiento the agreed amount of money
in exchange for the agreed amount of crystal methamphetamine.
Officer Nesbitt attested that the disclosure of the source's
identity would impair the effectiveness of the source to law

                                  4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


enforcement and that the source fears for his or her safety if
the source's identity was revealed.
          Regarding the source's reliability, Officer Nesbitt
attested that:
            while participating in this controlled purchase of Crystal
            Methamphetamine from Sarmiento as well as other controlled
            purchases the [Source] has been proven to be reliable and
            credible. That this controlled purchase from Sarmiento is
            consistent with other controlled purchases conducted by
            members of the Kauai Police Department's Vice Narcotics
            Unit.
            The [Source] has participated in more than 30 unrelated
            controlled purchases. As a result of these unrelated
            purchases in unrelated cases completed by the [Source], 19
            state search warrants have been obtained, 19 persons have
            been arrested, illegal narcotics, drug paraphernalia and
            guns were recovered and seized into evidence. The [Source]
            has been proven to be reliable and credible.

          Officer Nesbitt ran a check on the white Dodge four-
door sedan with the full license plate and learned that the
vehicle was registered to Salvas. Further investigation revealed
that Sarmiento and Salvas were "live in boyfriend/girlfriend
sharing the same address" as listed in the vehicle registration.
Officer Nesbitt located the vehicle at the registered address and
confirmed that it was the same vehicle used during the controlled
buy.
          On July 10, 2012, the District Court of the Fifth
Circuit8 granted a search warrant for Sarmiento's person,
Salvas's Dodge sedan, and any luggage, bags, packages,
containers, and clothing within the vehicle.
     B.   Execution of Search Warrant
          At trial, Officer Nesbitt and Sergeant Rose testified
to the execution of the search warrant as follows:
          Around noon on July 13, 2012, a team from KPD arrived
at the Defendants' residence in Kapa#a. Officer Nesbitt was
alerted by another KPD officer that the Dodge left the residence.
Officer Nesbitt saw the Dodge on Kawaihau Road and followed the
vehicle for approximately three or four minutes before losing


     8
         The Honorable Trudy Senda signed the search warrant.

                                      5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


sight of it. Sergeant Rose testified that he saw the Dodge
parked on an overgrown one lane "cane haul road" that connected
Hauiki Road and Waipouli Road. Sergeant Rose was in an unmarked
regular vehicle. He informed the other officers assigned to the
operation of his location and waited for Officer Eric Caspillo
(Officer Caspillo), who was in a marked patrol car. When
Sergeant Rose pulled up behind the Dodge, with Officer Caspillo
behind him, the Dodge "took off."
          Sergeant Rose and Officer Caspillo pursued the vehicle,
and the Dodge pulled over to the grassy shoulder at the
intersection of Hauiki and Olohena Roads and stopped. Officer
Caspillo pulled his vehicle in front of the Dodge but did not
completely block the front of the Dodge. The Dodge accelerated
forward, struck the marked police vehicle, went over a small berm
or embankment, and went up Olohena Road. Sergeant Rose pursued
the Dodge and notified the other officers of his location and the
pursuit.
          After about three-quarters of a mile, Sergeant Rose
testified he saw an object ejected from the passenger window and
pulled over to the side to retrieve it. Sergeant Rose retrieved
a glass bong containing a red liquid from the grass and continued
the pursuit. He did not photograph the area where he retrieved
the bong or the bong itself.
          The other officers stopped the Dodge on Olohena Road,
about a mile from where Sergeant Rose had stopped to pick up the
bong. Sergeant Rose identified the driver of the Dodge as
Sarmiento and the passenger as Salvas. At the scene of the stop,
Sergeant Rose gave the bong to Officer Nesbitt, who transferred
the liquid inside to a jar at KPD headquarters and submitted it
into evidence. The Dodge was towed to KPD headquarters, where it
was searched by Officers Nesbitt, Caspillo, and Arnold Cayabyab,
under Sergeant Rose's supervision.    The jar's contents and items
recovered from the Dodge were sent to the Honolulu Police
Department lab for analysis.


                                  6
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


II.   Discussion
      A.   Motion to Identify Confidential Informant
          Sarmiento first alleges that the Circuit Court erred by
not ordering the State to disclose the identity of the
confidential informant who participated in the controlled buy.
We disagree.
          On May 16, 2014, Sarmiento moved to identify the
confidential informant arguing, inter alia, that the confidential
informant lied about purchasing methamphetamine from him, and
even if the declarations in Officer Nesbitt's affidavit were
true, the affidavit did not establish probable cause to search
Salvas's vehicle. In his declaration attached to the motion,
Sarmiento attested that he "did not sell anyone any
methamphetamine for the period from July 5 to July 9, 2012" and
he "did not transport, possess, or store any methamphetamine in
Defendant Michelle Salvas's vehicle during the time period from
July 5 to July 9, 2012."
          After hearing the motion on June 10, 2014, the Circuit
Court denied Sarmiento's motion. On October 21, 2014, the
Circuit Court entered its Findings of Fact/Conclusions of Law
explaining its denial of the motion pursuant to Hawaii Rules of
Evidence (HRE) Rule 510 and Hawai#i Rules of Penal Procedure
(HRPP) Rule 16(e)(5)(ii),9 stating:
             Upon this Court's review of the pleadings and arguments of
             counsel, it appears that the informer is not going to be
             called to testify at trial because the information provided
             by the informer was not the basis for any of the offenses
             charged against Defendant, the informer did not actively
             participate in any of the offenses charged, and the proof of
             Defendant's guilt depended on the circumstances at the time
             the warrant was executed and not on any information supplied
             by the informer; and therefore, HRE Rule 510(c)(2) does not


      9
          HRPP Rule 16(e)(5)(ii) provides:

            (ii) Informants. Disclosure of an informant's identity shall
            not be required where the informant's identity is a
            prosecution secret and a failure to disclose will not
            infringe the constitutional rights of the defendant.
            Disclosure shall not be denied hereunder of the identity of
            a witness intended to be produced at a hearing or trial.
(emphasis added) .

                                       7
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          apply. [State v.] Kapiko, 88 Haw. [396,] 402[, 967 P.2d 228,
          234 (1998)]
          This Court finds that the prosecution does not base its case
          against Defendant on activity Defendant might have
          undertaken in the presence of the informer, but rather on
          evidence of the defendant's knowing possession of the drugs
          at the time of the search warrant's execution on July 13,
          2012.
          . . . .

          The Court is satisfied that the information was received
          from an informant reasonably believed to be reliable or
          credible.
          This Court finds that the public interest in protecting the
          flow of information, outweighs the possible significance of
          the informer's testimony and Defendant's due process and
          confrontation clause rights, and as such, the State is not
          required to disclose the information pursuant to [HRPP] Rule
          16(e)(5)(ii).

          Under HRE Rule 510, the prosecution "has a privilege to
refuse to disclose the identity of a person who has furnished
information relating to or assisting in an investigation of a
possible violation of law to a law enforcement officer[.]" HRE
Rule 510(a). This privilege applies as long as the defendant's
constitutional rights are not infringed. See HRPP Rule
16(e)(5)(ii); State v. Rodrigues, 88 Hawai#i 363, 368, 966 P.2d
1089, 1094 (1998); see also HRE 510 cmt. (1980) ("The intent of
the rule is to balance the necessity for effective law
enforcement machinery and the requirement of constitutional
safeguards for the defendant.").
          It has long been recognized that the determination to
disclose an informant's identity requires "balancing the public
interest in protecting the flow of information against the
individual's right to prepare his defense." Roviaro v. United
States, 353 U.S. 53, 62 (1957). To determine whether information
regarding an informant must be disclosed, the Hawai#i Supreme
Court adopted the following test as set forth by the United
States Supreme Court:
          Whether a proper balance renders nondisclosure erroneous
          must depend on the particular circumstances of each case,
          taking into consideration the crime charged, the possible
          defenses, the possible significance of the informer's
          testimony, and other relevant factors.

                                    8
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


State v. Opupele, 88 Hawai#i 433, 438, 967 P.2d 265, 270 (1998)
(citations omitted).
          When applying this balancing test, the U.S. and Hawai#i
Supreme Courts have held that neither the federal nor Hawai#i
state constitution requires the prosecution to disclose an
informant's identity "where the sole purpose is to challenge the
finding of probable cause." State v. Iwatate, 108 Hawai#i 361,
370, 120 P.3d 260, 269 (App. 2005); McCray v. Illinois, 386 U.S.
300, 312-13 (1967). However, "[a] trial court may, in its
discretion, require disclosure if it believes that the officer's
testimony regarding the informer is inaccurate or untruthful."
Iwatate, 108 Hawai#i at 370, 120 P.3d at 269 (quoting State v.
Delaney, 58 Haw. 19, 24, 563 P.2d 990, 994 (1977)) (brackets
omitted). Furthermore, "[t]he judge has the power to require
disclosure if he believes it necessary, as where the defendant
has thrown some doubt on the officer's credibility, just as he
would in examining an officer on an application for a warrant."
State v. Texeira, 50 Haw. 138, 147, 433 P.2d 593, 600 (1967).
See also HRE Rule 510(c)(3).
          Here, the Circuit Court concluded that the informant's
testimony was unnecessary at trial because he or she was not
involved in the crime for which Sarmiento was charged, that is,
possession of methamphetamine and paraphernalia on July 13, 2012.
Given the record, the Circuit Court did not err in this ruling
because Sarmiento's confrontation rights were not implicated and
the exception under HRE Rule 510(c)(2) does not apply. See
Kapiko, 88 Hawai#i at 402, 967 P.2d at 234 (holding the
prosecution was not required to disclose the identity of the
confidential informant because HRE Rule 510(c)(2) "pertains only
to a situation where it is anticipated that the [informant] will
give testimony necessary to a fair determination of the guilt or
innocence in a criminal case"); cf. State v. Bullen, 63 Haw. 27,
32, 620 P.2d 728, 731 (1980) ("where the informant has been an
active participant in the crime charged, and his testimony might


                                  9
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


be helpful to the defense, fairness dictates that his identity be
disclosed by the government.").
          In turn, HRE Rule 510(c)(3) provides an exception where
the judge believes that the confidential informant is not
reliable or credible. Rodrigues, 88 Hawai#i at 367, 966 P.2d at
1093. "An affidavit in support of a finding of probable cause
should 'set forth some of the underlying circumstances from which
the police concluded that the objects sought to be recovered were
where they claimed they were, and disclose some of the underlying
reasons from which the affiant concluded that the information was
reliable.'" State v. Phillips, 138 Hawai#i 321, 346, 382 P.3d
133, 158 (2016) (quoting State v. Sepa, 72 Haw. 141, 143-44, 808
P.2d 848, 850 (1991)) (internal quotations omitted). Although
"an averment of previous reliability" supports a finding that the
informant is credible, see, e.g., State v. Davenport, 55 Haw. 90,
97, 516 P.2d 65, 70 (1973) (citing Texeira, 50 Haw. at 139, 433
P.2d at 595 (holding the "provision by informer of 'accurate'
information on twenty to thirty occasions satisfies 'credibility'
prong of Aguilar [v. Texas, 378 U.S. 108 (1964)]")), it has not
been suggested that a prior history is necessary or required.
State v. Navas, 81 Hawai#i 29, 36, 911 P.2d 1101, 1108 (App.
1995) (hereinafter Navas I). "[T]he inquiry is, as it always
must be in determining probable cause, whether the informant's
present information is truthful or reliable." Id. (quoting State
v. Sherlock, 70 Haw. 271, 274, 768 P.2d 1290, 1292 (1989)). The
reliability of a confidential source's present information can be
supported when the details are corroborated or independently
verified by law enforcement. See id.; State v. Yaw, 58 Haw. 485,
572 P.2d 856 (1977).
          In this case, Officer Nesbitt attested that the source
had participated in more than 30 controlled buys, leading to 19
search warrants and 19 arrests for illegal drugs, paraphernalia,
and weapons, and attested that the source "has been proven to be
reliable and credible." Further, on the day of the controlled
purchase from Sarmiento, Officer Nesbitt and Sergeant Rose

                                 10
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


followed and monitored the source to and from the place of the
transaction, and saw Sarmiento talking with the source. Officer
Nesbitt traced the registration of the vehicle that Sarmiento
stood beside to Salvas, and attested that he later saw the
vehicle at Sarmiento and Salvas's residence. Thus, Officer
Nesbitt's observations sufficiently corroborated the source's
statements. Accordingly, the HRE 501(c)(3) exception does not
apply and the Circuit Court correctly denied Sarmiento's motion
to disclose the source's identity.
     B.   Motion to Quash Search Warrant and Suppress Evidence

          Sarmiento alleges error where the Circuit Court denied
Salvas's Motion to Quash, which he orally joined at the hearing.
In the Motion to Quash, the defendants argued, inter alia, that
the January 13, 2016 federal indictment of KPD Lieutenant Karen
Kapua (Lt. Kapua) on three counts of theft from an organization
receiving federal funds and one count of money laundering could
lead to an inference of falsity in Officer Nesbitt's affidavit.
Arguing Officer Nesbitt's affidavit contained false statements,
the Motion to Quash also sought an evidentiary hearing pursuant
to Franks v. Delaware, 438 U.S. 154 (1978).
          Relying on three cases, United States v. McDonald, 723
F.2d 1288 (7th Cir. 1983), United States v. Napier, 436 F.3d 1133
(9th Cir. 2006), and United States v. Igbo, Nos. 90-50406, 91-
50027, 1993 WL 164865 (9th Cir. May 18, 1993) (unpublished), the
Circuit Court concluded that "the defendants have not met their
burden for a substantial preliminary showing that overcomes the
validity of the warrant, and they're not entitled to a Franks
hearing."
          On appeal, Sarmiento argues the Circuit Court abused
its discretion in denying the Motion to Quash because the
evidence regarding Lt. Kapua was evidence substantial enough to
warrant a Franks hearing. We disagree.
          An affidavit supporting a search warrant carries a
presumption of validity. McDonald, 723 F.2d at 1293–94 (quoting


                                 11
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Franks, 438 U.S. at 171). However, the U.S. Supreme Court
emphasized that this presumption can be rebutted "where the
defendant makes a substantial preliminary showing that a false
statement knowingly and intentionally, or with reckless disregard
for the truth, was included by the affiant in the warrant
affidavit[.]" Franks, 438 U.S. at 155-56. "[I]f the allegedly
false statement is necessary to the finding of probable cause,
the Fourth Amendment requires that a hearing be held at the
defendant's request." Id., 438 U.S. at 156.
          "To mandate an evidentiary hearing, the challenger's
attack must be more than conclusory and must be supported by more
than a mere desire to cross-examine." McDonald, 723 F.2d at 1293
(quoting Franks, 438 U.S. at 171). The allegations of deliberate
falsehood or of reckless disregard for the truth should point out
specifically the portion of the warrant affidavit that is claimed
to be false and must be accompanied by an offer of proof. Id. at
1293-94.
          Here, Sarmiento's offer of proof that Officer Nesbitt's
affidavit was inaccurate or untruthful was his own declaration
that he did not sell drugs during the period stated in the
affidavit. However, a defendant's "self-serving and doubtful
denial" that he sold drugs during the period in question, without
more, does not make a "substantial preliminary showing of [an]
entitlement to a Franks hearing." Napier, 436 F.3d at 1139;
Igbo, 1993 WL 164865 at *1. Further, except for broad
accusations of police misconduct and the assertion that Lt. Kapua
would have needed the cooperation of other individuals, Sarmiento
fails to indicate how Lt. Kapua's indictment was material to this
case or to Officer Nesbitt's affidavit. Finally, the federal
indictment against Lt. Kapua alleges events that took place in
2013 and 2014, more than a year and a half after the search and
arrest in this case.




                                 12
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          Based on this record, the Circuit Court did not err in
denying an evidentiary hearing regarding the search warrant; nor
did it err in denying the Motion to Quash.
     C.   Motion to Compel Discovery

          Sarmiento next alleges that the Circuit Court abused
its discretion in denying Salvas's motion to compel discovery, in
which Sarmiento had joined. Sarmiento contends the items sought
were necessary to obtain a hearing under Franks. In Franks, the
U.S. Supreme Court addressed whether a criminal defendant has the
right to challenge the truthfulness of factual statements in an
affidavit that supported a search warrant. Id. at 155. The
court held as follows:
          There is, of course, a presumption of validity with respect
          to the affidavit supporting the search warrant. To mandate
          an evidentiary hearing, the challenger's attack must be more
          than conclusory and must be supported by more than a mere
          desire to cross-examine. There must be allegations of
          deliberate falsehood or of reckless disregard for the truth,
          and those allegations must be accompanied by an offer of
          proof. They should point out specifically the portion of the
          warrant affidavit that is claimed to be false; and they
          should be accompanied by a statement of supporting reasons.
          Affidavits or sworn or otherwise reliable statements of
          witnesses should be furnished, or their absence
          satisfactorily explained. Allegations of negligence or
          innocent mistake are insufficient. The deliberate falsity or
          reckless disregard whose impeachment is permitted today is
          only that of the affiant, not of any nongovernmental
          informant. Finally, if these requirements are met, and if,
          when material that is the subject of the alleged falsity or
          reckless disregard is set to one side, there remains
          sufficient content in the warrant affidavit to support a
          finding of probable cause, no hearing is required. On the
          other hand, if the remaining content is insufficient, the
          defendant is entitled, under the Fourth and Fourteenth
          Amendments, to his hearing. Whether he will prevail at that
          hearing is, of course, another issue.
Id. at 171-72 (footnote omitted).
          Here, Sarmiento's argument on appeal focuses on the
requests in the Motion to Compel to obtain records of
disciplinary files or investigations into Lt. Kapua and the
alleged misappropriation of money from the controlled buy fund;
documents showing serial numbers for the cash used in the
controlled purchase from Sarmiento and copies of the money



                                   13
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


recovered from Sarmiento and Salvas;10 and KPD procedures
regarding controlled buys, the use of informants for controlled
buys, and documentation of money used for controlled buys. The
crux of Sarmiento's assertion is that obtaining these documents
would help establish the need for a Franks hearing to show that a
controlled purchase from Sarmiento never happened.
          In addressing the Motion to Compel, the Circuit Court
conducted an in camera review of the available documents at issue
on appeal, except for the documents related to Lt. Kapua. The
Circuit Court ruled that the documents need not be disclosed for
various reasons including protection of the source's identity,
the cash used in the controlled purchase was of marginal value
because there was a gap in time between the controlled purchase
and when monies were later seized from the defendants, and the
court had previously determined that matters related to Lt. Kapua
were not relevant to the case.
          Based on our review of the record, the Circuit Court
properly conducted an in camera review to balance Sarmiento's
concerns regarding whether Officer Nesbitt's affidavit was
credible and the State's interest in protecting the
confidentiality of the source. Moreover, we agree with the
Circuit Court that, given the gap in time between the controlled
purchase and when funds were seized from Sarmiento, even if the
requested documents showed Sarmiento did not have possession of
any of the "buy money" when he was arrested, it would not help to
show a deliberate falsehood or a reckless disregard for the truth
in the affidavit supporting the search warrant to support the
need for a Franks hearing.



      10
         Defendants asserted the serial numbers of money used in the
controlled purchase were needed because if the numbers did not match money
that was later seized from the defendants, it would corroborate their
contention that a controlled purchase never occurred. The State responded
that releasing the serial numbers could allow defendants to potentially trace
the identity of the source, and in any event, the money recovered from
defendants when they were arrested had not been photographed and had been
mingled with other forfeited funds.

                                     14
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          Sarmiento also argues that the forfeiture and co-
mingling of the money seized from him constitutes destruction of
evidence. However, as noted above, that evidence would not have
helped to establish the showing needed for a Franks hearing.
Further, the serial numbers of the cash seized from Sarmiento
were not critical to his defense because that evidence is
immaterial to whether Sarmiento possessed drugs on July 13, 2012.
Any showing that the serial numbers from the controlled buy do
not match the serial numbers of cash seized from Sarmiento does
not exculpate him.
          Finally, Sarmiento fails to provide any specific
argument or authority on how KPD policies and procedures on
controlled buys were pertinent. Sarmiento does not provide
argument about how such records would help to show deliberate
falsehood or a reckless disregard for the truth in the affidavit
supporting the search warrant, in particular that the controlled
purchase from Sarmiento never actually occurred, so that he could
establish the need for a Franks hearing.
          We conclude that the Circuit Court did not abuse its
discretion in denying the Motion to Compel.
     D.   Motions in Limine

          Sarmiento contends the Circuit Court erred in granting
in part the State's First Motion in Limine and granting the
State's Second Motion in Limine.         Specifically, Sarmiento argues
the Circuit Court should have denied the motion with respect to:
          (1) Judge Kathleen Watanabe's Findings of Fact and
          Conclusions entered April 10, 2012 in an unrelated case,
          State v. Sullivan, et al., Cr. No. 10-1-0153 ( Item 2);

          (2) any references of alleged other acts of Sergeant Rose
          (Item 3);

          (3) any references of alleged other acts of Officer Nesbitt
          (Item 5);

          (4) cell phone videos from September 28, 2014 wherein KPD
          officers stopped Salvas and Sarmiento in their vehicle ( Item
          7);
          (5) references to an alleged 2007 FBI investigation of
          possible misconduct at the KPD, or regarding a particular


                                    15
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          confidential informant investigated during that
          investigation who allegedly planted evidence in suspects'
          vehicles (Item 8); and
          (6) any references of alleged other acts of Lt. Kapua.
          (State's Second Motion in Limine)

          "Because the granting or denying of a motion in limine
is within the trial court's inherent power to exclude or admit
evidence, we review the court's ruling for the abuse of
discretion standard." State v. Mark, 120 Hawai#i 499, 514, 210
P.3d 22, 37 (App. 2009) (internal quotation marks and citation
omitted). "However, when the trial court's order granting a
motion in limine is an evidentiary decision based upon a decision
that can 'yield only one correct result,' the standard of review
is the right/wrong standard. Id. at 514–15, 210 P.3d at 37–38
(quoting Walsh v. Chan, 80 Hawai#i 212, 215, 908 P.2d 1198, 1201
(1995)); Ass'n of Apt. Owners of Wailea Elua v. Wailea Resort
Co., Ltd., 100 Hawai#i 97, 110, 58 P.3d 608, 621 (2002)
(decisions regarding relevance are reviewed under the right/wrong
standard).
           1.  The Circuit Court Erred in Granting the State's
               First Motion in Limine Items 2 and 3
          Sarmiento and Salvas sought to introduce findings from
the Sullivan case in which Judge Watanabe found Sergeant Rose's
testimony that contraband was in plain view was contradicted by
an unrelated witness. The findings stated that, "Sergeant Rose
testified that he knew that if the bag was closed it would have
been an illegal search for him to have unzipped the bag and
searched it. Accordingly, Sergeant Rose testified that the
zipper on the bag was unzipped and that he could see the contents
of the bag in plain view." Based on the credible contradicting
testimony of a witness who had no stake in the outcome of the
case, Judge Watanabe found that Sergeant Rose seized the closed
bag from the defendant, struggled with the bag to open it,
unzipped the zipper opening the bag, and then searched the bag.
          HRE Rule 608(b) provides: "Specific instances of the
conduct of a witness, for the purpose of attacking the witness'

                                   16
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


credibility, if probative of untruthfulness, may be inquired into
on cross-examination of the witness and, in the discretion of the
court, may be proved by extrinsic evidence."
          [U]nder the plain language of HRE Rule 608(b), admissibility
          of evidence under HRE Rule 608(b) involves a two-step
          inquiry: (1) whether the specific conduct evidence proffered
          for the purpose of attacking the witness's credibility is
          probative of untruthfulness, and, if so, (2) whether the
          probative value of the evidence of the specific conduct is
          substantially outweighed by the danger of unfair prejudice,
          confusion of the issues, or misleading the jury, or by
          considerations of undue delay, waste of time, or needless
          presentation of cumulative evidence pursuant to HRE Rule
          403.
State v. Su, 147 Hawai#i 272, 283, 465 P.3d 719, 730 (2020)
(emphasis added).
          In Su, the district court prohibited the defense from
attacking the arresting officer's credibility by questioning him
regarding three instances of conduct, including his admission in
another case that he had submitted a sworn false statement to the
Administrative Driver's License Revocation Office. Id. The
supreme court noted that the district court stopped at step one
of the HRE 608(b) analysis when it concluded that the three
instances of conduct were not relevant or probative as to the
testifying officer's truthfulness. Id. at 284, 465 P.3d at 731.
The court found such error could not be harmless beyond a
reasonable doubt because "the outcome of Su's trial hinged upon
the credibility of the two [Honolulu Police Department] witnesses
against him." Id. at 285, 465 P.3d at 732. "[T]he finder of
fact 'should possess all relevant evidence' concerning the
falsifications, and that it was "'for the [finder of fact] to
decide how much weight to give the falsifications.'" Id. at
284, 465 P.3d at 731 (quoting State v. Estrada, 69 Haw. 204, 219,
738 P.2d 812, 823 (1987) (brackets omitted)). The supreme court
held that on remand, Su was entitled to cross-examine the officer
regarding his testimony in two earlier cases, but the extent of
the cross-examination, as well as the admissibility of extrinsic
evidence, if offered, would be subject to HRE Rule 403. Id.



                                   17
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          Here, the Circuit Court did not explain why it excluded
questioning related to the Sullivan proceedings, beyond saying it
was not bound by Judge Watanabe's findings in that case.
However, the directly contradictory witness testimony in the
Sullivan proceedings was relevant to Officer Rose's credibility
and probative of untruthfulness. Moreover, Officer Rose's
testimony in this case and the evidence he recovered are material
to the charges against Sarmiento. We thus conclude that pursuant
to HRE Rule 608(b) and Su, Sarmiento is entitled to cross-examine
Officer Rose regarding the Sullivan proceedings. Su, 147 Hawai#i
at 285, 465 P.3d at 732. As in Su, however, "[t]he extent of the
cross-examination, as well as the admissibility of extrinsic
evidence, if offered, is subject to an HRE Rule 403 analysis."
Id. at 283, 285, 465 P.3d at 730, 732; see also Salvas, 2021 WL
276150 at *8.
          2.   The Circuit Court did not err in precluding
               questioning of Officer Nesbitt regarding his OVUII
               charge (Item 5), the cell phone videos (Item 7),
               the 2007 FBI investigation (Item 8), or the acts
               of Lt. Kapua (Second Motion in Limine)

          "For the purpose of attacking the credibility of a
witness, evidence that the witness has been convicted of a crime
is inadmissible except when the crime is one involving
dishonesty." HRE Rule 609. For impeachment purposes, an
opposing party may admit proof of only "the class of crimes
involving dishonesty, false statement, or perjury." State v.
Pacheco, 96 Hawai#i 83, 99, 26 P.3d 572, 588 (2001) (brackets,
quotation marks and citation omitted). "[A] prior conviction may
come in if, but only if, the trial judge, in his [or her]
discretion, feels that the party offering the evidence has
satisfactorily shown that the conviction to be proved rationally
carries probative value on the issue of the truth and veracity of
the witness." State v. Estrada, No. CAAP-XX-XXXXXXX, 2020 WL
3027400 at *2 (Haw. App. June 5, 2020) (SDO) (quoting Asato v.
Furtado, 52 Haw. 284, 293, 474 P.2d 288, 295 (1970))
(interpreting prior version of rule). Operating a vehicle under

                                 18
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


the Influence of an Intoxicant (OVUII) is not a crime involving
dishonesty. See Asato, 52 Haw. at 293, 295, 474 P.2d at 295–96
("conviction for heedless and careless driving bears no relation
to a witness' credibility"). Therefore, the Circuit Court did
not abuse its discretion when it concluded that the OVUII
conviction was not probative on the issue of Officer Nesbitt's
truthfulness.
          Sarmiento claims that the Circuit Court erred when it
did not allow him to introduce cell phone video taken by the
defendants on September 28, 2014, which they allege show that KPD
officers stopped their car, falsely claimed to have a warrant for
one or both of them, and accused them of having contraband
visible in the back seat. However, the video footage is not part
of the record on appeal and the defendants do not identify which
KPD officers were involved in the incident or which officer-
witnesses they should have been allowed to confront. See Salvas,
No. CAAP-XX-XXXXXXX, 2021 WL 276150 at *9. Thus, this argument
lacks merit.
          Next, notwithstanding Sarmiento's contention that a
2007 FBI investigation of KPD's drug buy informants is relevant
and probative to this case involving a controlled buy in 2012, he
provides minimal and conclusory argument. In short, Sarmiento
fails to establish any relevance of this evidence to this case,
and thus the Circuit Court did not err in granting the State's
motion in limine in this regard.
          Finally, as discussed above, Sarmiento fails to
establish that Lt. Kapua's indictment was relevant to this case
or pertinent to the discovery of contraband in the Dodge.
Moreover, because Lt. Kapua did not testify at trial, Sarmiento
was not deprived of his right to cross-examine Lt. Kapua. See
also Salvas, 2021 WL 276150 at *10.
          Thus, the Circuit Court did not err in granting the
State's First Motion in Limine Items 5, 7, and 8, and the State's
Second Motion in Limine.


                                 19
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


     E.   June 10, 2014 Hearing
          Sarmiento's sixth point on appeal is that the Circuit
Court denied him due process and abused its discretion when it
did not allow his counsel, Myles Breiner, the opportunity "to
cross-examine relevant witnesses at key evidentiary hearings."
(capitalization altered). Based on the citations given to where
the error was allegedly made and objected to, it appears that
Sarmiento is challenging the Circuit Court's refusal to allow
Breiner to cross-examine Officer Caspillo regarding Salvas's
statement made at the KPD headquarters. Salvas's statement was
suppressed. The State argues any error, therefore, was harmless.
          Sarmiento contends he was prejudiced because "we don't
know what other evidence may have been adduced on cross –
possibly evidence negating Sarmiento's statement." This argument
fails, however, because Sarmiento does not point to any part of
Salvas's statements, if admitted, that would have negated his own
statement to police, and moreover, Sarmiento's argument is wholly
speculative. We thus conclude there was no error.
     F.   August 4, 2016 Hearing
          Sarmiento's seventh point on appeal alleges that he was
denied the opportunity to argue during the August 4, 2016 hearing
on the motions in limine. At that hearing, Sarmiento's counsel,
Breiner, appeared by phone and another attorney, appearing
specially for the purpose of the hearing, was in the courtroom.
The court told stand-in counsel that if Breiner wanted to make
argument he would need to appear. No objection was made. Errors
to which no objection is made before the trial court are
typically deemed waived, except that the appellate court may
notice plain error affecting substantial rights. State v.
Miller, 122 Hawai#i 92, 100, 223 P.3d 157, 165 (2010).
          HRPP Rule 58 allows the court to allow counsel to
appear by telephone or other electronic means for any pretrial or
status conference, but also provides that "[i]f, at any time
during a conference, hearing or proceeding conducted by telephone
or other electronic means, the court determines personal

                                  20
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


appearance is necessary, the court may continue the matter and
require a personal appearance." HRPP Rule 58. Moreover, trial
courts have inherent judicial power to require a party to appear
in person for a hearing. See Tamman v. Tamman, No.
CAAP–13–0000109, 2015 WL 9594740 at *4 (Haw. App. Dec. 31, 2015)
(mem. op.); Stump v. Stump, No. CAAP-XX-XXXXXXX, 2014 WL 1744081
at *7 (Haw. App. April 30, 2014) (mem. op.) (quoting State v.
Sakamoto, 101 Hawai#i 409, 415, 70 P.3d 635, 641 (2003) (Acoba,
J., concurring) ("courts have inherent equity, supervisory, and
administrative powers as well as inherent power to control the
litigation process before them"). "Affording trial courts
discretion in this regard . . . reflects cognizance on the part
of appellate courts about the real concerns that trial courts may
have over the use of telephonic testimony or appearances that are
not pre-planned and subject to reasonable limitations and/or
protections." Stump, 2014 WL 1744081 at *7.
          Given the wide discretion to control the courtroom and
the on-the-record acknowledgment of the court's prohibition
regarding arguments by phone, the Circuit Court did not abuse its
discretion in refusing Sarmiento's counsel from arguing over the
phone. Cf. Stomber v. Stomber, No. 29064, 2009 WL 2625237 at *2
(Haw. App. Aug. 27, 2009) (SDO) (abuse of discretion where, on
day of hearing, family court reversed its earlier decision that
husband/father could appear by phone).
     G.   The charges for Possession of a Dangerous Drug were
          sufficient
          Sarmiento's final point of error is that the Circuit
Court "lacked jurisdiction" over Counts 1 and 3, Possession of a
Dangerous Drug, because the felony information document was
deficient for not alleging constructive possession under HRS
§ 712-1251 (2014).11 We first note that a "flawed [charging]


     11
          HRS 712-1251 provides:

                  §712-1251 Possession in a motor vehicle; prima facie
            evidence. (1) Except as provided in subsection (2), the
                                                                (continued...)

                                     21
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


instrument does not abrogate the jurisdiction of the court, which
is established by statute and invoked by a charge of a cognizable
offense prescribed by law." Schwartz v. State, 136 Hawai#i 258,
272, 361 P.3d 1161, 1175 (2015).
          We read Sarmiento's final point on appeal as
challenging the sufficiency of the charges. Based on our review
of the Felony Information And Non-Felony Complaint filed on
December 4, 2013, as well as the information provided to
Sarmiento before he challenged the felony information toward the
end of trial, we conclude the charges for Counts 1 and 3 are
sufficient.
          Whether the charge is stated orally or in a written
information, indictment, or complaint, it "must sufficiently
allege all of the essential elements of the offense charged[.]"
State v. Wheeler, 121 Hawai#i 383, 391, 219 P.3d 1170, 1178
(2009) (quoting State v. Jendrusch, 58 Haw. 279, 281, 567 P.2d
1242, 1244 (1977)). The sufficiency of the charging instrument
is determined, among other things, by "whether it contains the
elements of the offense intended to be charged, and sufficiently
apprises the defendant of what he or she must be prepared to
meet." Id. (quoting State v. Wells, 78 Hawai#i 373, 379-80, 894
P.2d 80, 76-77 (1995)) (brackets omitted). "A charge defective
in this regard amounts to a failure to state an offense, and a

     11
          (...continued)
               presence of a dangerous drug, harmful drug, or detrimental
               drug in a motor vehicle, other than a public omnibus, is
               prima facie evidence of knowing possession thereof by each
               and every person in the vehicle at the time the drug was
               found.
                      (2)  Subsection (1) does not apply to:
                      (a)  Other occupants of the motor vehicle if the
                           substance is found upon the person of one of the
                           occupants therein;
                      (b)  All occupants, except the driver or owner of the
                           motor vehicle, if the substance is found in some
                           portion of the vehicle normally accessible only
                           to the driver or owner; or
                      (c)  The driver of a motor vehicle who is at the time
                           operating it for hire in the pursuit of the
                           driver's trade, if the substance is found in a
                           part of the vehicle used or occupied by
                           passengers.

                                        22
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


conviction based upon it cannot be sustained, for that would
constitute a denial of due process." Id. (quoting Jendrusch, 58
Haw. at 281, 567 P.2d at 1240).
          "In general, where the statute sets forth with
reasonable clarity all essential elements of the crime intended
to be punished, and fully defines the offense in unmistakable
terms readily comprehensible to persons of common understanding,
a charge drawn in the language of the statute is sufficient."
Wheeler, 121 Hawai#i at 393, 219 P.3d at 1180 (internal
quotations, brackets and citations omitted). In determining
whether a charge meets constitutional requirements, we must
examine "whether the language actually used in the charge
provides fair notice to the defendant." Id. at 394, 219 P.3d at
1181; see also State v. Kauhane, 145 Hawai#i 362, 369-70, 452
P.3d 359, 366-67 (2019) ("When a criminal defendant challenges
the sufficiency of a charge in a timely manner, an appellate
court will uphold that charge if: (1) it contains the elements of
the offense; and (2) it sufficiently apprises the defendant of
what the defendant must be prepared to meet.").
          Furthermore, "in determining whether the accused's
right to be informed of the nature and cause of the accusation
against him or her has been violated, we must look to all of the
information supplied to him or her by the State to the point
where the court passes upon the contention that the right has
been violated." State v. Hitchcock, 123 Hawai#i 369, 379, 235
P.3d 365, 375 (2010) (brackets and citations omitted).
          Here, on July 20, 2017, after the State had rested its
case, Sarmiento orally moved for judgment of acquittal based,
inter alia, on the assertion that there was insufficient evidence
on the issue of possession. The Circuit Court stated that, with
regard to the issue of possession, it would rely on HRS § 712-
1251, possession within a vehicle. At this point, Sarmiento's
counsel argued that the State had not given notice that it would
rely on HRS § 712-1251 and should have given notice in the
original pleading documents. The Circuit Court denied

                                 23
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Sarmiento's motion for judgment of acquittal based on HRS § 712-
1251.
          Counts 1 and 3 in the felony information charge
Sarmiento with possession of methamphetamine, in any amount,
setting out the elements of the offense and tracking the language
in HRS § 712-1243.12 Sarmiento argues this situation is akin to
Wheeler and State v. Nesmith, 127 Hawai#i 48, 276 P.3d 617
(2012), asserting that "the definitions of the charges were more
narrowly defined than what the general public would assume via
common knowledge and general usage." Sarmiento contends the
charges should have alleged possession of a dangerous drug
"either actually or constructively per HRS § 712-1251[.]"
          We reject Sarmiento's arguments because the record
shows that, in addition to Counts 1 and 3 following the language
of the statute, the State provided information that informed
Sarmiento of the nature and cause of the accusation against him
in these charges, which was done before he challenged the
sufficiency of the charges. Exhibits to the felony information
include an affidavit by Officer Nesbitt, who was involved with
executing the search warrant and the recovery of evidence from
the vehicle, and he attests to the items recovered in the vehicle
search, including items containing a substance resembling crystal
methamphetamine. On July 18, 2017, prior to Sarmiento's
challenge to the charge, the State presented its opening
statements, asserting that among the evidence recovered from the
subject vehicle were methamphetamine packets from the passenger
door, that an expert witness who conducted lab testing would


      12
           The indictment reads, in relevant part:

                   COUNT 1: On or about the 13th day of July, 2012, in
                   the County of Kauai, State of Hawaii, CORY SARMIENTO
                   did knowingly possess the dangerous drug
                   methamphetamine, in any amount, thereby committing the
                   offense of Promoting a Dangerous Drug in the Third
                   Degree, in violation of Section 712-1243 of the Hawaii
                   Revised Statutes.
Count 3 is identical to Count 1.

                                       24
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


testify that two packets sent to her contained methamphetamine,
and the State further argued regarding the various items
recovered that it would "present to [the jury] that this evidence
does prove knowingly and state of mind possession[.]" Later that
day, the State entered into evidence photos taken during the
search of the vehicle, including photos of items that contained
methamphetamine. Officer Nesbitt also testified as to where
these items had been found in the vehicle. Taken together, this
information provided notice to Sarmiento that the State alleged
particular items containing methamphetamine found in the subject
vehicle were in his possession.
          Given the record and the allegations in Counts 1 and 3,
the charges were sufficient.
III. Conclusion
          Based on our determination that Sarmiento was
improperly precluded from cross-examining Officer Rose regarding
the Sullivan proceeding, the Judgment is vacated and this case is
remanded for a new trial.
          DATED: Honolulu, Hawai#i, March 31, 2021.

On the briefs:                        /s/ Lisa M. Ginoza
                                      Chief Judge
Kai Lawrence,
for Defendant-Appellant.              /s/ Clyde J. Wadsworth
                                      Associate Judge
Tracy Murakami,
Deputy Prosecuting Attorney,          /s/ Karen T. Nakasone
for Plaintiff-Appellee.               Associate Judge




                                 25